972 So. 2d 1113 (2008)
Stacey MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4417.
District Court of Appeal of Florida, Fourth District.
January 30, 2008.
Stacey Moore, Immokalee, pro se.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant Stacey Moore appeals the trial court's order summarily denying his amended motion for post conviction relief filed in accordance with this Court's earlier opinion and mandate in Moore v. State, 960 So. 2d 818 (Fla. 4th DCA 2007). The trial court summarily denied the amended motion based on a State response filed there, arguing that it was successive. The State concedes that the trial court erred in summarily denying Moore's amended motion for post conviction relief as successive because this Court's previous opinion expressly authorized the amended motion. We agree.
Therefore, trial court's order summarily denying the amended motion is reversed and the cause is remanded for further consideration.
Reversed and Remanded.
STONE, POLEN, and DAMOORGIAN, JJ., concur.